Citation Nr: 1549512	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-32 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder to include depression, anxiety and posttraumatic stress disorder (PTSD), to include secondary to coronary artery disease.

2. Entitlement to service connection for hypertension.

3. Entitlement to an evaluation higher than 10 percent for nerve entrapment due to right inguinal herniorrhaphy with pain. 

4. Entitlement to a higher evaluation for coronary artery disease, rated as 60 percent disabling from February 24, 1998 to March 19, 2001.

5.  Entitlement to a higher evaluation for coronary artery disease evaluated as 30 percent disabling between March 20, 2001 and April 26, 2004.

6.  Entitlement to a higher evaluation for coronary artery disease, rated as 60 percent disabling since April 27, 2004.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970.  

This case is before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In May 2013, a hearing was held before a Decision Review Officer (DRO).  A Board videoconference hearing was held in August 2015.  

The Veteran has withdrawn his appeal to two claims.  The remaining claims are REMANDED to the AOJ.




FINDING OF FACT

In August  2015, prior to the Board reaching a decision on the issues of entitlement to service connection for hypertension, and entitlement to increased rating for nerve entrapment due to right inguinal herniorrhaphy, the Veteran withdrew these claims from appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to service connection for hypertension, and increased rating for nerve entrapment due to right inguinal herniorrhaphy, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In the present case, the Veteran has withdrawn his appeal to the issues of entitlement to service connection for hypertension and an increased rating for nerve entrapment due to right inguinal herniorrhaphy.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal to the claim of entitlement to service connection for hypertension is dismissed.

The appeal to the claim of entitlement to an evaluation higher than 10 percent for nerve entrapment due to right inguinal herniorrhaphy with pain is dismissed. 


REMAND

The RO considered the question of entitlement to an increased rating for coronary artery disease beyond the current 60 percent.  However, the Veteran filed timely notice of disagreement with the April 2012 RO rating decision that originally granted service connection for coronary artery disease.  As such, the appeal presented by the Veteran pertains to the question of entitlement to a higher initial ratings at all times since the effective date of service connection, i.e., since February 24, 1998.  As such, the December 2014 statement of the case and the April 2015 supplemental statement of the case are inadequate, and further development is required. 

With respect to the claim of entitlement to service connection for posttraumatic stress disorder and the stressors described in support of that claim, corroboration is needed of the Veteran's participation in a combat like situation.  In this regard, the appellant reports that he served with Bravo Battery, 1st Battalion, 12th Artillery near the demilitarized zone in Korea when the USS Pueblo (AGER-2) was captured by Democratic People's Republic of Korea on January 23, 1968.  While a review of the service personnel records shows that the appellant was actually participating in advanced individual training at Fort Leonard Wood, Missouri in January 1968, it is possible that the heightened alert status of units posted along the DMZ in 1968 may have played a role in the appellant developing posttraumatic stress disorder.  Hence, further development is in order.  

Additionally, the Veteran should be examined to determine whether his service connected coronary artery disease aggravates any diagnosed psychiatric disorder.

In light of the foregoing, adjudication of the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating when two issues are "inextricably intertwined").

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide a complete description of all stressors he relates to his service in Korea during the "Pueblo crisis."  Thereafter the RO must conduct all appropriate development to include contacting the Joint Services Records Research Center in an attempt to confirm any and all specific incidents claimed as stressors which the Veteran has described while stationed in Korea in 1968.  

2. Thereafter, schedule the Veteran for a VA psychiatric examination.  Provide the examiner access to the claims file and any Virtual VA and VBMS records as well as a copy of this Remand.  The examiner must review the claims file and any relevant Virtual VA and VBMS records and indicate in the examination report that such review occurred.  

The examiner must diagnose any psychiatric disorder which may be present.  For each diagnosed disorder the examiner must address whether it is at least as likely as not that the disorder is related to service.  If the appellant is diagnosed with posttraumatic stress disorder the examiner must identify the evidence which independently verifies the stressor used to justify the diagnosis of posttraumatic stress disorder.  If there is no evidence other than the appellant's own statements regarding alleged inservice events that fact must be noted.  

The psychiatrist must also address whether it is at least as likely as not that any diagnosed psychiatric disorder is caused by, or is permanently aggravated by either the appellant's coronary artery disease, or the combination of all of his service connected disorders.  (In addition to coronary artery disease, the appellant is service connected for a right inguinal hernia scar, residuals of nerve entrapment, erectile dysfunction, and folliculitis.)

The examiner must provide fully explanatory reasons and bases for any opinion offered.  A complete rationale must be provided for any and all opinions offered.  If the examiner is unable to provide the requested opinion without resorting to mere speculation, he or she must explain why that is the case. 

3. The Veteran is notified that it is his responsibility to report for all examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows notice scheduling that examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4. Thereafter, the RO must review the claims file.  If any directives specified in this remand have not been implemented, proper corrective action must be undertaken. 

5. Then readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his attorney must be provided with a supplemental statement of the case and opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


